DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-2, 4, 8, 9, 11, 14, 16-18, 20, 23, and 25-27 are currently pending
Claims 3, 5-7, 10, 12-13, 15, 19, 21-22 and 24 have been canceled
The Rejections under 35 U.S.C. 112(b) and 112(a) are withdrawn post amendment
Reply to Arguments
4.	Applicant’s arguments with respect to claims 1-2, 4, 8, 9, 11, 14, 16-18, 20, 23, and 25-27, have been considered but are deemed unpersuasive.
	Examiner revises the Applicant’s arguments in the Remarks of 01/12/2022;
(i)	“Specifically, Chen merely discloses deriving a MVD using one pre-defined distance table. Chen at Ch. 3.1.4.4. Although Chen uses an index to derive a distance within its pre- defined table, Chen does not first select distance LUT information from among first distance LUT information and second distance LUT information and then derive a distance of a MVD of the current block based on the selected distance LUT information and a distance index. 
Rather, Chen only uses an index to reference its pre-defined distance table without first selecting whether to use first distance LUT information or second distance LUT information. 

Table 3-7 Distance IDX 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 Chen at 3.1.4.4 (annotated).”
 
Examiner Rebuts, and remarks that Chen: at Sec. 3.1.4.3 – discloses the distance and the orientation of the difference motion vectors, MVDx, MVDy.  The Applicant’s partial interpretation of Chen is based on alleging that the prediction process at claim 1 is not fully disclosed in Chen as disclosed in; “uses an index to reference its pre-defined distance table”, and that a selection between the first or second distance LUT is performed, citing; “without first selecting whether to use first distance LUT information or second distance LUT information.”.
A claim analysis does not reveal such conditional selection being based on the first distance LUT i.e., the “fractional-pel” or on the second distance LUT i.e., the “integer-pel”, thus presenting advantages not claimed as argued. 
The scope of the claim, while defining a decoding method based on deriving a motion information candidate for the current block as indicated by an index, then based on deriving a first LUT representing fractional–pel distance and a second LUT representing integer-pel distance, from which (where either first or second distance LUTs are used without indication of a conditional selection - emphasis added -) the MVD is further computed based on the direction index of an LUT, then modifying the 
See, MPEP 707.07(f) Unpersuasive Argument: Arguing Limitations Which Are Not Claimed
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., citing; “without first selecting whether to use first distance LUT information or second distance LUT information.”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
 The art to Chen is considered representative in this case (please refer to the mapped claim 1 under Chen) with the Applicant’s cited art in the IDS of 08/30/2021, identifying the art to Alshin teaching the claim 1 limitations as further mapped along with Chen.
It is to be observed that the LUT tables are generated a priori to a selection of integer or fractional pel process such the information may be accessed in the prediction process from such tables and not the other way around.
However, the amended claims indicating a change from determining rather than deriving information the distance stored in LUTs, reciting; “determining based on the distance LUT related information; “, remains rhetorical since the determination of information would be processed at encoder while the deriving information from the table may be part of the prediction process at a decoder. Either interpretation may be valid in context to the claim considered as a whole for representing a decoding method and device where, “deriving distance information” for the MVD from an LUT at a decoder is the accepted syntax for examination.
(ii)	Applicants further allege that: “In particular, Chen and Alshin merely disclose deriving a MVD using a single pre-defined distance table. See Chen at Ch. 3.1.4.4 and Alshin at Ch. 3.1.4.4 (reproduced below, annotated). Chen and Alshin, however, do not disclose deriving a distance of a MVD using distance LUT information for a current block that is determined from among a plurality of distance LUT information (i.e., first distance LUT information and second distance LUT information) based on distance LUT related information included in image information, where the first distance LUT information is distance LUT information including fractional pel units, and the second distance LUT information is distance LUT information in integer pel units, as described in amended claim 1.”
	To this point (ii) Examiner rebuts by contending that such 
	A review of the application at Par.[0116]-[0121] referring to MVD merge mode of prediction based on motion information signaled to decoder e.g., a flag, but does not reveal a conditional selection of the fractional or integer pel index table, (LUT) or [0133]-[0138] by AMVR method, or at [0181]-[0183] whether the MVD determination is based on the LUT and index information according to a signaled flag, does not relate selecting whether to use first distance LUT information or second distance LUT information “ as the argued matter above. 
An ON/OFF flag is signaled to decoder according to Fig.4 for selecting or deselecting the decoding method and at Fig.6 for parsing a current LUT index or a new LUT element/index directly related to the MVD selection based on information on x, y components as disclosed specification, Par.[0117]-[0130] etc., thus “deriving” the distance and direction for the MVDs from the LUT tables according to the respective indices. 
Chen discloses the signaling of a flag for motion vector refinement in inter prediction mode (IPR), Sec.2.1.3.3.6 addressing the MVR index look up form 0-2 values (see code line; 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
), or Sec.2.1.3.3.5 – 2.1.3.3.6, for MVP and MVD flag and index selection.
For Distance LUT.
Chen: the LUT tables reflecting the distance index for the X and Y pixel components in relation to their resolution, e.g., sub-pel and integer pel, are both implied in the common LUT, at 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, where it would be obvious that in case of a limited index address of four distance references, the table may be divided in the sub-pel resolution indexed from 0-3 and a second integer resolution from 4-7 as a matter of processing choice as previously mapped at claim 1.
For Direction, LUT
Chen: direction index per Table 3-8,

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
which are both used in determining the final MVD per citation below

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
at Pg.25 Ch.2.1.3.3.4 information where deriving the motion vector is based on Distance IDX and Direction IDX as above highlighted).

Alshin similarly discloses determining/deriving the MVD from indexed LUTs comprising MV distance and direction information indexed as taught at Sec.2.1.3.3 Motion Parameters, Sec.2.1.3.3.2 - 2.1.3.3.6 and 2.1.4.1 with further detailed teachings of MVDx, MVDy i.e., 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

 selection from LUT tables, Sec.3.2.4.4

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, hence fully disclosing and teaching the claimed method at each limitation.
 	Please consider this analysis mutatis mutandis, along with the mapped claims reference made to the art disclosure/teachings.
NOTE:
Applicants’ representative is encouraged to contact the Examiner with matter deemed to advance the prosecution. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-2, 4, 8, 9, 11, 14, 16-18, 20, 23, and 25-27 are rejected under 35 U.S.C. 103 as being obvious over CHEN, Huanbang el al. (hereinafter Chen) “Description of SDR, HDR and 360° video coding technology proposal by Huawei, GoPro, Hi Silicon, and Samsung. JVET-J0025 (version 2).” Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/1EC JTC 1/SC 29/WG 11. 10th Meeting: San Diego, US. 03 April 2018, pages 1-127 Sec pages 2, 6, 24-25, 59-61, in view of Alexander Alshin et al., (hereinafter Alshin) “DESCRIPTION OF SDR, HDR AND 360O VIDEO CODING TECHNOLOGY PROPOSAL CONSIDERING MOBILE APPLOCATION SCENARIO” by Samsung ; Doc.JVET-J0024_v2, San Diego, US, 10-20 Apr.2018.

The applied reference does not have a common inventor with the instant application. 
Re Claim 1. (Currently Amended) Chen discloses, an image decoding method performed by a decoding device, the method (a decoding method Ch.2 algorithms and apparatus, Ch.5) comprising: 
image information including distance look-up table (LUT) related information and prediction related information of a current block (obtaining e.g., parameter derivation information, Ch.2.1.3.3.6, e.g., a flag being signaled in syntax of the slice header per Table 2.1.1.2, or any other prediction related information per Tab.2.1.1.3 and 2.1.1.4 for the CU, SAO filtering Tab.2.1.1.5, the coding mode Tab.2.1.1.6 and coding unit CU syntax defining a flag for the Decoder-side Motion Vector Derivation, DMVD mode Tab.2.1.1.7); 
constructing a motion information candidate list for the current block (generating i.e., constructing a motion vector MV, candidate list for spatial and temporal MVs, Ch.3.1.4.9.4 or by generating the MVD candidate list Ch.2.1.4.4) for the current block (constructing the MV by using the base candidate index, a prediction direction, the distance index and the direction index, from the candidate list selected by using the base candidate index IDX, for the current block Ch.2.1.3.3.4, Pg.24-25);
deriving a motion information candidate indicated by a candidate index among motion information candidates included in the motion information candidate list as motion information of the current block (deriving the MV information for the current block e.g., 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
by using the base candidate index, a prediction direction, the distance index and the direction index, from the candidate list selected by using the base candidate index IDX, Ch.2.1.3.3.4, Pg.24-25 or as defined by the motion vector predictor MVP, identified by an index in the LUT at Table 3-4 

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
according to the vector resolution MVR index of fractional or integer pel, being determined per equation 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 Ch.3.1.4.3 and where the MVP is determined from the LUT index table 3-6 

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
); 
determining based on the distance LUT related information (wherein either first or second distance are defined in fractional pel values for both x and y pixel components, in Table 3-7 for index values 0 and 1, 

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
) and second distance LUT information (in Table 3-7 for index values 2, 4, 8, 16.., etc., where it would be obvious to consider a matter of choice in assigning and selecting the index values to be used according to the desired prediction resolution, being at integer pel in this case 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
); 
deriving a distance indicated by a distance index in the determined distance LUT information for a distance of a motion vector difference (MVD) of the current block ( deriving the horizontal and vertical motion vector differences MVD, per expression 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, Ch.3.1.4.3) of the; 
deriving a direction indicated by a direction index in direction LUT information for a direction of the MVD of the current block (the index information received at decoder includes LUTs representing distance index per Table 3-7

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
and the direction index per Table 3-8,

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
which are both used in determining the final MVD per citation below

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
at Pg.25 Ch.2.1.3.3.4 information where deriving the motion vector is based on Distance IDX and Direction IDX as above highlighted); 
deriving the MVD of the current block based on the distance of the MVD and the direction of the MVD (deriving the MVD of the current block based on the distance and the direction which are both used in determining the final MVD per citation below

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
at Pg.25 Ch.2.1.3.3.4 information where deriving the motion vector is based on Distance IDX and Direction IDX as above highlighted);; 
deriving modified motion information of the current block based on the motion information and the MVD (deriving a modified motion information of the current block by using the motion information obtained from a candidate list of MVPs index LUT, Table 3-6 Ch.3.1.4.4 and the MVD determined based on the distance IDX Table 3-7 and Direction IDX Table 3-8, Ch.3.1.4.4); and 
performing prediction on the current block based on the modified motion information, wherein the prediction related information includes the candidate index and index information on the MVD, wherein the index information includes the distance index and the direction index, and wherein the first distance LUT information is distance LUT information including fractional pel units distance LUT information in integer pel units(performing the current block prediction Ch.3.1.4.3 based on the modified MVD 


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 based on the above limitations herein redundantly summarized as recited, Ch.3.1.4.9).

Also the art to Alshin discloses a similar prediction method encompassing each and every limitation of the claim 1, which is based on the Adaptive Motion Vector Resolution at Ch.3.1.4.3 in the prediction process herein cited for brevity


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, by using indexed LUTs of a fractional pel and integer pel resolution as the distance e.g., resolution per Table 3-4 


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 at the respective MVP per Table 3-6


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 according to the Distance IDX Table 3-7
 

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
and direction index IDX, indicated by the Table 3-8 below,
 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale


In consideration to the disclosure in CHEN, the one of ordinary skill in the art would have found obvious before the effective filing date of the invention, to comprehend that the video coding prediction based on motion vector determination as representing the motion vector distance difference MVD (or vector magnitude- emphasis added-), between the current block MV and the prediction block MVP along with considering the distance and direction of the final MVD direction as being based on LUT tabulated values identifiable from their respective distance and direction allocated index as being similarly taught by Alshin  (Ch.2.1.3.3.1 to 2.1.3.3.6 and 3.1.4.3 – 3.1.4.4 LUTs.3-8) herein used for emphasizing the already described prediction method 

Re Claim 2. (Previously Presented) Chen and Alshin disclose, the image decoding method of claim 1, 
Chen teaches about, wherein: the distance of the MVD is derived as distance indicated by a value of the distance index in the distance LUT information for the current block (the MVD distance value is derived from its associated distance index assigned in the LUT for the current block, deriving the motion vector difference, MVD, Ch.2.1.4.3, Ch.2.1.4.4 or Ch.3.1.4.9.3 and Fig.3-36 based on a look-up 10table LUT where MVD is derived according to the Ch.3.1.4.3 MVP depicting the distance according to the pel resolution and the respective index in the LUT Table 3-4 below

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
taking MVD with index, Ch.2.1.4.4 and the distance index associate to the respective distance per LUT 3-7

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
); and 
the direction of the MVD is derived as a direction indicated by the value of the direction index in the direction LUT information for the current block (the MVD direction is derived from its associated direction index assigned in the LUT for the current block, used for constructing the MVD per Fig.3-36, Ch.3.1.4.9.3, 

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, or by using the base candidate index, a prediction direction, the distance index and the direction index, from the candidate list selected by the base candidate index IDX, for the current block Ch.2.1.3.3.4, Pg.24-25 and the direction LUT depicted 
in Table 3-8 Ch.3.1.4.4 below for pixels in each x, y axes direction

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
).   

3. (Canceled) 
 
Re Claim 4. (Previously Presented) Chen and Alshin disclose, the image decoding method of claim 2, 
Chen teaches, wherein the direction LUT information for the current block is 


    PNG
    media_image27.png
    80
    607
    media_image27.png
    Greyscale
where Direction IDX represents the direction index (see identical Table 3-8 Ch.3.1.4.4 below, identically depicting the direction LUT

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
.  

5-7. (Canceled)  
  
Re Claim 8. (Previously Presented) Chen and Alshin disclose, the image decoding method of claim 1, 
Chen teaches, wherein: the prediction related information includes a flag representing whether a prediction mode for deriving the MVD based on a LUT and the index information on the MVD is applied (the stream includes a prediction mode flag for parameter derivation by which parsing the group index, IDX and Base candidate IDX  at Ch.2.1.3.3.4 as cited

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
 from which constructing the MV by using the base candidate index, a prediction direction, the distance index and the direction index, of the MVD, from the candidate list selected by using the base candidate index IDX, for the current block Ch.2.1.3.3.4, Pg.24-25); and 
when a value of the flag is 1, the MVD is derived based on the LUT and the index information on the MVD (for the flag==1, parsing the UMVE mode that includes the MVD as derived from the LUT information for direction and distance –emphasis added from prior operational disclosure-, Ch.2.1.3.3.4).  

Re Claim 9. (Original) Chen and Alshin disclose, the image decoding method of claim 8, 
Chen teaches, wherein when the prediction mode is applied, a motion information candidate representing subblock unit motion information is not derived (the sub-block unit motion information is not processed if luma variance is led than a threshold, Ch.2.1.9.3).  

10. (Canceled) First Named Inventor : Hyeongmoon JANG Attorney Docket No.: 21613-0434001 / BPP201  

Re Claim 11. (Currently Amended) This claim represents the image encoding method performed by an encoding device, at which prediction loop each and every step of the decoder is implemented in the same order, as claim 1 and being disclosed by Chen (Ch.3 and as represented for motion prediction at 3.1.4 to 3.1.4.7) with the specification that the syntax signaled to the decoder is transmitted this time within or along with the encoded bitstream, hence it is rejected on the same premise, mutatis  mutandis.

12-13. (Canceled)  

Re Claim 14. (Previously Presented) This claim represents the image encoding method performed by an encoding device, at which prediction loop each and every step of the decoder is implemented in the same order, as claim 4, and being by Chen (Ch.3 and as represented for motion prediction at 3.1.4 to 3.1.4.7) with the specification that the syntax signaled to the decoder is transmitted this time within or along with the encoded bitstream, hence it is rejected on the same premise, mutatis  mutandis.

15. (Canceled)  

Re Claim 16. (Previously Presented) Chen and Alshin disclose, the image encoding method of claim 12, wherein: 

Chen teaches, the first distance LUT is

 
    PNG
    media_image29.png
    118
    542
    media_image29.png
    Greyscale
 
where Distance IDX_X is the distance index for an x component and Distance IDX_Y is the distance index for a y component; and 
the second distance LUT information is

 
    PNG
    media_image30.png
    117
    538
    media_image30.png
    Greyscale
(the LUT tables reflecting the distance index for the X and Y pixel components in relation to their resolution, e.g., sub-pel and integer pel, are both implied in the common LUT, at 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, where it would be obvious that in case of a limited index address of four distance references, the table may be divided in the sub-pel resolution indexed from 0-3 and a second integer resolution from 4-7 as a matter of processing choice as previously mapped at claim 1).

Re Claim 17. (Currently Amended) This claim represents the non-transitory computer-readable storage medium, storing execution instructions for a decoding device by which performing each and every limitation in the same order as claim 1, hence it is rejected on the same premise, mutatis  mutandis.

Re Claim 18. (Previously Presented) Chen and Alshin disclose, the image decoding method of claim 2, wherein: 
Chen teaches, the first distance LUT is

 
    PNG
    media_image31.png
    45
    533
    media_image31.png
    Greyscale
  Serial No. : 17/100,1250300US: 19ASL466PC01US01 Filed : November 20, 2020 Page8 of 12 
    PNG
    media_image32.png
    58
    538
    media_image32.png
    Greyscale
 where Distance IDX X is the distance index for an x component and Distance IDX Y is the distance index for a y component; and 
the second distance LUT information is  


    PNG
    media_image33.png
    117
    538
    media_image33.png
    Greyscale
 (the LUT tables reflecting the distance index for the X and Y pixel components in relation to their resolution, e.g., sub-pel and integer pel, are both implied in the common LUT, at 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, where it would be obvious that in case of a limited index address of four distance references, the table may be divided in the sub-pel resolution indexed from 0-3 and a second integer resolution from 4-7 as a matter of processing choice).

19. (Canceled)
Re Claim 20. (Currently Amended) Chen and Alshin disclose, the image decoding method of claim 1, whereinrelated information representsLUT information determined for the distance LUT information for the current block[[ from]] among the first distance LUT information and the second distance LUT information
Chen teaches about, obtaining a LUT index (deriving the distance LUT tables i.e., the first LUT for x-pixel and for y-pixel distance indexed tables below


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 determined from the base candidate index, by selecting the distance at the respective resolution i.e., fractional or integer pel, is done by choosing the distance IDX values in the range {0…7}, e.g., first distance IDX (0,1) and second distance IDX values in the range of (2-7)).  

21-22. (Canceled)  

Chen and Alshin disclose, the image encoding method of claim 11, 
Chen teaches about, wherein the distance LUT related information represents LUT information determined for the distance LUT information for the current block among the first distance LUT information and the second distance LUT information (obtaining a LUT index for the distance in LUT tables i.e., the first LUT for x-pixel and for y-pixel distance indexed tables below


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 determined from the base candidate index, and selecting the distance at the respective resolution i.e., fractional or integer pel, is done by choosing the distance IDX values in the range {0…7}, e.g., first distance IDX (0,1) and second distance IDX values in the range of (2-7)).  
24. (Canceled)

	Re Claim 25. (Previously Presented) This claim represents the  image encoding method performed at the prediction loop of the decoder section according to the limitations recited at claim 2, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 25. (Previously Presented) This claim represents the  image encoding method performed at the prediction loop of the decoder section according to the mutatis mutandis.

Re Claim 26. (Previously Presented) This claim represents the  image encoding method performed at the prediction loop of the decoder section according to the limitations recited at claim 8, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 27. (Previously Presented) The image encoding method of claim 26, wherein when the prediction mode is applied, a motion information candidate representing subblock unit motion information is not derived.

Conclusion
6.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/